Citation Nr: 1827768	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left ankle degenerative arthritis.

2.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to July 1997, and again from September 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This appeal was last before the Board in September 2017 and was remanded for further evidentiary development.  For the reasons discussed below, another remand is required before the Board can adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that in July 2017, the Veteran perfected an appeal on the issues of whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, entitlement to service connection for a left shoulder condition, entitlement to a compensable disability rating for bilateral hearing loss, and entitlement to a total disability rating based on individual unemployability (TDIU).  In his VA Form 9, the Veteran also requested a Board hearing on these issues.  As the Veteran's hearing request is still pending, the Board will not address these issues at this time.

In a February 2018 rating decision, the RO increased the rating for the Veteran's left ankle arthritis to 10 percent effective February 8, 2012.  However, as this award does not represent a complete grant of benefits, the issue is still on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Board remanded the left ankle claim because a VA examination conducted in March 2016 did not contain range-of-motion findings that were adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

Following the Board's latest remand, the Veteran underwent a VA contract examination in November 2017.  The examination report contains initial range of motion testing, as well as a notation from the examiner that there was objective evidence of pain on both passive range of motion testing and when the joint was used in non-weight bearing.  However, the examination report again does not include range-of-motion findings for the Veteran's left ankle in weight-bearing and nonweight-bearing positions.  Further, the examiner provided no information on what, if any, functional limitations were present in the Veteran's left ankle as a result of this objective evidence of pain.  Consequently, the September 2017 VA examination is inadequate for rating purposes.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  On remand, the Veteran should be afforded a new VA examination which addresses all functional limitations due to the Veteran's left ankle, as well as the Veteran's reports of pain in the left ankle on both passive range of motion testing and when the joint was used in non-weight bearing. 

With respect to the Veteran's service connection claim, he was afforded a VA contract examination in November 2017.  The examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the examiner stated that the Veteran's claims file did not show an event, disease or injury that occurred while in the service which was related to restless leg syndrome.  Further, the medical evidence showed that the condition was diagnosed in 2012, many years after active duty service.  However, the VA examiner did not address sworn testimony the Veteran provided stating that he began experiencing symptoms of restless leg syndrome while on active duty service.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the Veteran's claim should be returned to the November 2017 VA examiner for a more responsive opinion on the etiology of the Veteran's restless leg syndrome that specifically considers his lay statements concerning the onset and progression of his symptoms and specifically addresses evidence in the record favorable to his claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since December 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of the service-connected left ankle degenerative arthritis.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left ankle; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must conduct additional range-of-motion testing of the left ankle in both active and passive motion, as well as in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examiner is asked to comment on what, if any, functional limitations are present as a result of pain of the left ankle on both passive range of motion testing and when the joint was used in non-weight bearing.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's left ankle disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  Then return the claims file to the examiner who conducted the Veteran's November 2017 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's restless leg syndrome.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed restless leg syndrome had its onset in service or is otherwise related to active duty service?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of symptoms of restless leg syndrome.  In attempting to comment on this determinative issue of causation, the November 2017 VA examiner impermissibly relied on the absence of medical records documenting any such problems until 2012.  The VA examiner also failed to evaluate the Veteran's statements that he began experiencing symptoms of restless leg syndrome while on active duty service.  

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




